 

Exhibit 10.1

 

EXECUTION VERSION

 

GUARANTY

 

This GUARANTY (this “Guaranty”) is executed as of May 30, 2019, by American
Finance Operating Partnership, L.P., a Delaware limited partnership (the
“Support Provider”), for the benefit of CITIBANK, N.A., a national banking
association, as Indenture Trustee (“Indenture Trustee”) under the Indenture (as
defined below) for the benefit of the holders of the Notes (as hereinafter
defined) (the “Noteholders”).

 

WITNESSETH:

 

WHEREAS, pursuant to an Indenture, dated May 30, 2019 (as from time to time may
be amended or supplemented, the “Master Indenture”), by and among AFN
ABSPROP001, LLC (“AFN”), AFN ABSPROP001-A, LLC (“AFN-A”), AFN ABSPROP001-B, LLC
(“AFN-B”; collectively with AFN, AFN-A, and any other party designated as an
“Issuer” in any Series Supplement, the “Issuers”) and the Indenture Trustee, as
supplemented by the Series 2019-1 Supplement (“Series 2019-1 Supplement”), dated
as of May 30, 2019, among AFN, AFN-A, AFN-B (collectively, the “Series 2019-1
Issuers”) and the Indenture Trustee (together with the Master Indenture and any
other indenture supplement thereto, the “Indenture”), the Series 2019-1 Issuers
have issued their Net-Lease Mortgage Notes, Series 2019-1 (the “Series 2019-1
Notes”) and the Issuers in the future may issue or co-issue additional series of
notes (“Related Series Notes” and, together with the Series 2019-1 Notes, the
“Notes”). Such indebtedness of the Issuers to the Noteholders will be secured
by, among other things, all of the Issuers’ right, title and interest in the
Properties and the related Leases;

 

WHEREAS, the Indenture requires, as a condition of the issuance of the Notes,
among other things, that the Support Provider execute and provide to Indenture
Trustee this Guaranty;

 

WHEREAS, the Support Provider is the owner of a direct or indirect interest in
Issuers, and Support Provider will directly benefit from the issuance of
indebtedness of Issuers evidenced by the Notes (such indebtedness, “Debt”);

 

WHEREAS, capitalized terms used herein but not otherwise defined shall have the
meaning specified in the Indenture or, if not defined therein, in the Master
Indenture or the Property Management Agreement, as the context requires;

 

NOW, THEREFORE, as an inducement to the Noteholders to acquire the Notes, and to
extend such additional credit as may from time to time be extended under the
Master Indenture and for other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, the parties do hereby agree
as follows:

 

 

 

 

ARTICLE I
NATURE AND SCOPE OF GUARANTY

 

1.1.        Guaranty of Obligation. The Support Provider hereby irrevocably and
unconditionally guarantees to the Indenture Trustee and its successors and
assigns the payment and the full and prompt performance of the Guaranteed
Obligations as and when the same shall be due and payable, whether by lapse of
time, by acceleration of maturity or otherwise. Support Provider hereby
irrevocably and unconditionally covenants and agrees that it is liable for the
Guaranteed Obligations as a primary obligor.

 

1.2.        Definition of Guaranteed Obligations. (a) As used herein, the term
“Guaranteed Obligations” means the obligations or liabilities of Issuers to
Indenture Trustee for any loss, damage, cost, expense, liability, claim or other
obligation incurred by Indenture Trustee (including but not limited to
attorneys’ fees and costs reasonably incurred) arising out of or in connection
with the following:

 

(i)          fraud or intentional misrepresentation by any Issuer or Support
Provider in connection with the Debt;

 

(ii)         the gross negligence or willful misconduct or bad faith of any
Issuer;

 

(iii)        intentional destruction or waste of the Properties by any Issuer;

 

(iv)        the breach of any representation, warranty, covenant or
indemnification provision in the Indenture concerning Environmental Laws,
Hazardous Substances or Asbestos and, with respect to any Property operating in
the NAICS industry group Gas/Convenience Stores, any representation, warranty,
covenant or indemnification with respect to the required insurance policies;

 

(v)         the removal or disposal of any portion of any Property during the
continuation of an Event of Default (other than as permitted by the Indenture
and the Property Management Agreement);

 

(vi)        the misapplication or conversion by any Issuer of (A) any insurance
proceeds paid by reason of any loss, damage or destruction to the Properties,
(B) any awards or other amounts received in connection with the condemnation of
all or a portion of the Properties, (C) any Monthly Lease Payments following an
Event of Default, (D) any Monthly Lease Payments paid more than one month in
advance, (E) premiums for the Property Insurance Policies (as defined in the
Property Management Agreement) required under the Property Management Agreement
and received by such Issuer from any third party or Tenant under the Leases (as
defined in the Property Management Agreement) or (F) any funds received by such
Issuer for payment of Taxes or other charges that can create liens on any
portion of the Properties;

 

 2 

 

 

(vii)       any security deposits (including letters of credit) collected with
respect to any Property which are not delivered to Indenture Trustee upon a
foreclosure of such Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof; and

 

(viii)      any lis pendens that has been filed against the Properties
identified as “Children of America 2-Pack” on the Property Schedule or any
adverse judgment arising from the related litigation.

 

(b)          In addition, the Support Provider shall guaranty and be liable for
the full amount of the Debt in the event that within ninety (90) days from the
date hereof, (A) a receiver, liquidator or trustee of any Issuer or Support
Provider shall be appointed at the request of, or with the consent of, such
Issuer or Support Provider, (B) any voluntary petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, any Issuer or Support Provider or (C) any proceeding for the dissolution
or liquidation of any Issuer or Support Provider shall be instituted by such
Issuer or Support Provider.

 

(c)          In the event of a breach by any Issuer of its obligation to cure a
Collateral Defect (as defined in the Property Management Agreement) or cause a
release or substitution of the related Property as required under the Property
Management Agreement, the Support Provider shall guaranty and be liable for
curing such breach or exchanging one or more Qualified Substitute Properties for
such Property or shall be obligated to purchase the related Property for the
Payoff Amount (as defined in the Property Management Agreement).

 

(d)          Any obligations or liabilities incurred by Support Provider under
subparagraphs (b) and (c) immediately above shall be included in the definition
of “Guaranteed Obligations”.

 

(e)          Notwithstanding anything to the contrary in any of the Transaction
Documents, Indenture Trustee shall not be deemed to have waived any right which
Indenture Trustee may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the Debt secured by the Mortgages or to require that all collateral shall
continue to secure all of the Debt owing to Indenture Trustee in accordance with
the Transaction Documents.

 

 3 

 

 

1.3.          Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by Support Provider and shall continue to be
effective with respect to any Guaranteed Obligations arising or created after
any attempted revocation by Support Provider and after (if Support Provider is a
natural person) Support Provider’s death (in which event this Guaranty shall be
binding upon Support Provider’s estate and Support Provider’s legal
representatives and heirs). The fact that at any time or from time to time the
Guaranteed Obligations may be increased or reduced shall not release or
discharge the obligation of Support Provider to Indenture Trustee with respect
to the Guaranteed Obligations. This Guaranty may be enforced by Indenture
Trustee and any subsequent holder of the Notes and shall not be discharged by
the assignment or negotiation of all or part of the Notes.

 

1.4.          Guaranteed Obligations Not Reduced by Offset. The Notes, the
Guaranteed Obligations and the liabilities and obligations of Support Provider
to Indenture Trustee hereunder, shall not be reduced, discharged or released
because or by reason of any existing or future offset, claim or defense of
Issuer, or any other party, against Indenture Trustee or any other party or
against payment of the Guaranteed Obligations, whether such offset, claim or
defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.

 

1.5.          Payment By Support Provider. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at demand, maturity,
acceleration or otherwise, Support Provider shall, immediately upon demand by
Indenture Trustee, and without presentment, protest, notice of protest, notice
of non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity, or any other notice whatsoever, pay in lawful
money of the United States of America, the amount due on the Guaranteed
Obligations to Indenture Trustee at Indenture Trustee’s address as set forth
herein. Such demand(s) may be made at any time coincident with or after the time
for payment of all or part of the Guaranteed Obligations, and may be made from
time to time with respect to the same or different items of Guaranteed
Obligations. Such demand shall be deemed made, given and received if made, given
or received in accordance with the notice provisions hereof.

 

 4 

 

 

1.6.          No Duty To Pursue Others. It shall not be necessary for Indenture
Trustee (and Support Provider hereby waives any rights which Support Provider
may have to require Indenture Trustee), in order to enforce the obligations of
Support Provider hereunder, first to (i) institute suit or exhaust its remedies
against Issuers or others liable on the Debt or the Guaranteed Obligations or
any other person, (ii) enforce Indenture Trustee’s rights against any collateral
which shall ever have been given to secure the Debt, (iii) enforce Indenture
Trustee’s rights against any other guarantors of the Guaranteed Obligations,
(iv) join Issuers or any others liable on the Guaranteed Obligations in any
action seeking to enforce this Guaranty, (v) exhaust any remedies available to
Indenture Trustee against any collateral which shall ever have been given to
secure the Debt, or (vi) resort to any other means of obtaining payment of the
Guaranteed Obligations. Indenture Trustee shall not be required to mitigate
damages or take any other action to reduce, collect or enforce the Guaranteed
Obligations.

 

1.7.          Waivers. Support Provider agrees to the provisions of the
Transaction Documents, and hereby waives notice of (i) any loans or advances
made by Indenture Trustee to Issuer, (ii) acceptance of this Guaranty, (iii) any
amendment or extension of the Notes, the Indenture, the Mortgages or of any
other Transaction Documents, (iv) the execution and delivery by any Issuer and
Indenture Trustee of any other loan or credit agreement or of any Issuer’s
execution and delivery of any promissory notes or other documents arising under
the Transaction Documents or in connection with the Properties, (v) the
occurrence of any breach by any Issuer or a Default or an Event of Default, (vi)
Indenture Trustee’s transfer or disposition of the Guaranteed Obligations, or
any part thereof, (vii) sale or foreclosure (or posting or advertising for sale
or foreclosure) of any collateral for the Guaranteed Obligations, (viii)
protest, proof of non-payment or default by any Issuer or any other party, (ix)
any other action at any time taken or omitted by Indenture Trustee, and,
generally, all presentments, demands and notices of every kind in connection
with this Guaranty, the Transaction Documents, any documents or agreements
evidencing, securing or relating to any of the Guaranteed Obligations and the
obligations hereby guaranteed, or (x) existence or creation or nonpayment of any
of the Guaranteed Obligations.

 

1.8.          Payment of Expenses. In the event that Support Provider should
breach or fail to timely perform any provisions of this Guaranty, Support
Provider shall, promptly upon demand by Indenture Trustee, pay Indenture Trustee
all reasonable costs and expenses (including but not limited to court costs and
attorneys’ fees) incurred by Indenture Trustee in the enforcement hereof or the
preservation of Indenture Trustee’s rights hereunder. The covenant contained in
this Section 1.8 shall survive the payment and performance of the Guaranteed
Obligations.

 

1.9.          Effect of Bankruptcy. In the event that, pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
or any judgment, order or decision thereunder, Indenture Trustee must rescind or
restore any payment, or any part thereof, received by Indenture Trustee in
satisfaction of the Guaranteed Obligations, as set forth herein, any prior
release or discharge from the terms of this Guaranty given to Support Provider
by Indenture Trustee shall be without effect, and this Guaranty shall remain in
full force and effect. It is the intention of Issuers and Support Provider that
Support Provider’s obligations hereunder shall not be discharged except by
Support Provider’s performance of such obligations and then only to the extent
of such performance.

 

 5 

 

 

1.10.        Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, Support
Provider hereby unconditionally and irrevocably waives, releases and abrogates
any and all rights it may now or hereafter have under any agreement, at law or
in equity (including, without limitation, any law subrogating Support Provider
to the rights of Indenture Trustee), to assert any claim against or seek
contribution, indemnification or any other form of reimbursement from Issuers or
any other party liable for payment of any or all of the Guaranteed Obligations
for any payment made by Support Provider under or in connection with this
Guaranty or otherwise.

 

1.11.         Issuers. The term “Issuers” as used herein shall include any new
or successor corporation, association, limited liability company, partnership
(general or limited), joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of any Issuer or any interest in any Issuer.

 

ARTICLE II.

 

EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING SUPPORT PROVIDER’S OBLIGATIONS

 

Support Provider hereby consents and agrees to each of the following, and agrees
that Support Provider’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
waives any common law, equitable, statutory or other rights (including without
limitation rights to notice) which Support Provider might otherwise have as a
result of or in connection with any of the following:

 

2.1.          Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Notes, the Indenture, the
Mortgages, the other Transaction Documents, or any other document, instrument,
contract or understanding between any Issuer and Indenture Trustee, or any other
parties, pertaining to the Guaranteed Obligations or any failure of Indenture
Trustee to notify Support Provider of any such action.

 

2.2.          Condition of Issuers or Support Provider. The insolvency,
bankruptcy, arrangement, adjustment, composition, liquidation, disability,
dissolution or lack of power of any Issuer, Support Provider or any other party
at any time liable for the payment of all or part of the Guaranteed Obligations;
or any dissolution of any Issuer or Support Provider, or any sale, lease or
transfer of any or all of the assets of any Issuer or Support Provider, or any
changes in the shareholders, partners or members of any Issuer or Support
Provider; or any reorganization of any Issuer or Support Provider.

 

 6 

 

 

2.3.          Invalidity of Guaranteed Obligations. The invalidity, illegality
or unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including without limitation the fact that (i) the
Guaranteed Obligations, or any part thereof, exceeds the amount permitted by
law, (ii) the act of creating the Guaranteed Obligations or any part thereof is
ultra vires, (iii) the officers or representatives executing the Notes, the
Indenture, the Mortgages or the other Transaction Documents or otherwise
creating the Guaranteed Obligations acted in excess of their authority, (iv) the
Guaranteed Obligations violate applicable usury laws, (v) Issuers have valid
defenses, claims or offsets (whether at law, in equity or by agreement) which
render the Guaranteed Obligations wholly or partially uncollectible from
Issuers, (vi) the creation, performance or repayment, of the Guaranteed
Obligations (or the execution, delivery and performance of any document or
instrument representing part of the Guaranteed Obligations or executed in
connection with the Guaranteed Obligations, or given to secure the repayment of
the Guaranteed Obligations) is illegal, uncollectible or unenforceable, or (vii)
the Notes, the Indenture, the Mortgages or any of the other Transaction
Documents have been forged or otherwise are irregular or not genuine or
authentic, it being agreed that Support Provider shall remain liable hereon
regardless of whether Issuers or any other person be found not liable on the
Guaranteed Obligations or any part thereof for any reason.

 

2.4.          Release of Obligors. Any full or partial release of the liability
of Issuers on the Guaranteed Obligations, or any part thereof, or of any
co-guarantors, or any other person or entity now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof, it being recognized, acknowledged and agreed by Support Provider
that Support Provider may be required to pay the Guaranteed Obligations in full
without assistance or support of any other party, and Support Provider has not
been induced to enter into this Guaranty on the basis of a contemplation,
belief, understanding or agreement that other parties will be liable to pay or
perform the Guaranteed Obligations, or that Indenture Trustee will look to other
parties to pay or perform the Guaranteed Obligations.

 

2.5.          Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.

 

2.6.          Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.

 

 7 

 

 

2.7.          Care and Diligence. The failure of Indenture Trustee or any other
party to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security, including but not limited to any neglect,
delay, omission, failure or refusal of Indenture Trustee (i) to take or
prosecute any action for the collection of any of the Guaranteed Obligations or
(ii) to foreclose, or initiate any action to foreclose, or, once commenced,
prosecute to completion any action to foreclose upon any security therefor, or
(iii) to take or prosecute any action in connection with any instrument or
agreement evidencing or securing all or any part of the Guaranteed Obligations.

 

2.8.          Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by Support Provider that Support Provider is not entering into this
Guaranty in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligations.

 

2.9.          Merger. The reorganization, merger or consolidation of any Issuer
into or with any other corporation or entity.

 

2.10.        Preference. Any payment by any Issuer to Indenture Trustee is held
to constitute a preference under bankruptcy laws, or for any reason Indenture
Trustee is required to refund such payment or pay such amount to such Issuer or
someone else.

 

2.11.        Other Actions Taken or Omitted. Any other action taken or omitted
to be taken with respect to the Transaction Documents, the Guaranteed
Obligations, or the security and collateral therefor, whether or not such action
or omission prejudices Support Provider or increases the likelihood that Support
Provider will be required to pay the Guaranteed Obligations pursuant to the
terms hereof.

 

It is the unambiguous and unequivocal intention of Support Provider that Support
Provider shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, which obligation shall be deemed satisfied
only upon the full and final payment and satisfaction of the Guaranteed
Obligations.

 

 8 

 

 

ARTICLE III.

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

To induce Indenture Trustee to enter into the Transaction Documents, Support
Provider represents and warrants to, and covenants with, Indenture Trustee as
follows:

 

3.1.          Benefit. Support Provider is an Affiliate of Issuers, is the owner
of a direct or indirect interest in Issuers, and has received, or will receive,
direct or indirect benefit from the making of this Guaranty with respect to the
Guaranteed Obligations.

 

3.2.          Familiarity and Reliance. Support Provider is familiar with, and
has independently reviewed books and records regarding, the financial condition
of Issuers and is familiar with the value of any and all collateral intended to
be created as security for the payment of the Notes or Guaranteed Obligations;
however, Support Provider is not relying on such financial condition or the
collateral as an inducement to enter into this Guaranty.

 

3.3.          No Representation By Indenture Trustee. Neither Indenture Trustee
nor any other party has made any representation, warranty or statement to
Support Provider in order to induce Support Provider to execute this Guaranty.

 

3.4.          Support Provider’s Financial Condition. As of the date hereof, and
after giving effect to this Guaranty and the contingent obligation evidenced
hereby, Support Provider is, and will be, solvent, and has and will have assets
which, fairly valued, exceed its obligations, liabilities (including contingent
liabilities) and debts.

 

3.5.          Organization. Support Provider has been duly organized and is
validly existing and in good standing under the laws of the state of its
incorporation with requisite power and authority to own its assets and to
transact the businesses in which it is now engaged. Support Provider is duly
qualified to do business and is in good standing in each jurisdiction where it
is required to be so qualified in connection with its assets, businesses and
operations. Support Provider possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own its
assets and to transact the businesses in which it is now engaged.

 

3.6.          Proceedings. Support Provider has taken all necessary action to
authorize its execution, delivery and performance of this Guaranty. Support
Provider has all necessary power, authority and legal right to execute, deliver
and perform its obligations under this Guaranty. This Guaranty has been duly
executed and delivered by or on behalf of Support Provider and constitutes the
legal, valid and binding obligation of Support Provider enforceable against
Support Provider in accordance with its respective terms, subject only to
applicable bankruptcy, insolvency and similar laws affecting rights of creditors
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

 9 

 

 

3.7.          Legality. The execution, delivery and performance by Support
Provider of this Guaranty and the consummation of the transactions contemplated
hereunder do not, and will not, contravene or conflict with any law, statute or
regulation whatsoever to which Support Provider is subject or constitute a
default (or an event which with notice or lapse of time or both would constitute
a default) under, or result in the breach of, or result in the imposition of a
lien on any of its property under, any indenture, mortgage, deed of trust,
charge, lien, or any contract, agreement or other instrument to which Support
Provider is a party or which may be applicable to Support Provider. This
Guaranty is a legal and binding obligation of Support Provider and is
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to the enforcement of
creditors’ rights.

 

3.8.          Survival. All representations and warranties made by Support
Provider herein shall survive the execution hereof.

 

ARTICLE IV.

SUBORDINATION OF CERTAIN INDEBTEDNESS

 

4.1.          Subordination of All Support Provider Claims. As used herein, the
term “Support Provider Claims” shall mean all debts and liabilities of Issuers
to Support Provider, whether such debts and liabilities now exist or are
hereafter incurred or arise, or whether the obligations of Issuers thereon be
direct, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such debts or liabilities be evidenced by
note, contract, open account, or otherwise, and irrespective of the person or
persons in whose favor such debts or liabilities may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by Support Provider. The Support Provider Claims shall
include without limitation all rights and claims of Support Provider against any
Issuer (arising as a result of subrogation or otherwise) as a result of Support
Provider’s payment of all or a portion of the Guaranteed Obligations. During the
existence of an Event of Default, Support Provider shall not receive or collect,
directly or indirectly, from Issuers or any other party any amount upon the
Support Provider Claims.

 

 10 

 

 

4.2.          Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Support Provider as debtor, Indenture Trustee shall have the right to
prove its claim in any such proceeding so as to establish its rights hereunder
and receive directly from the receiver, trustee or other court custodian
dividends and payments which would otherwise be payable upon Support Provider
Claims. Support Provider hereby assigns such dividends and payments to Indenture
Trustee. Should Indenture Trustee receive, for application upon the Guaranteed
Obligations, any such dividend or payment which is otherwise payable to Support
Provider, and which, as between Issuers and Support Provider, shall constitute a
credit upon the Support Provider Claims, then upon payment to Indenture Trustee
in full of the Guaranteed Obligations, Support Provider shall become subrogated
to the rights of Indenture Trustee to the extent that such payments to Indenture
Trustee on the Support Provider Claims have contributed toward the liquidation
of the Guaranteed Obligations, and such subrogation shall be with respect to
that proportion of the Guaranteed Obligations which would have been unpaid if
Indenture Trustee had not received dividends or payments upon the Support
Provider Claims.

 

4.3.          Payments Held in Trust. In the event that, notwithstanding
anything to the contrary in this Guaranty, Support Provider should receive any
funds, payment, claim or distribution which is prohibited by this Guaranty,
Support Provider agrees to hold in trust for Indenture Trustee an amount equal
to the amount of all funds, payments, claims or distributions so received, and
agrees that it shall have absolutely no dominion over the amount of such funds,
payments, claims or distributions so received except to pay them promptly to
Indenture Trustee, and Support Provider covenants promptly to pay the same to
Indenture Trustee.

 

4.4.          Liens Subordinate. Support Provider agrees that any liens,
security interests, judgment liens, charges or other encumbrances upon Issuers’
assets securing payment of the Support Provider Claims shall be and remain
inferior and subordinate to any liens, security interests, judgment liens,
charges or other encumbrances upon Issuers’ assets securing payment of the
Guaranteed Obligations, regardless of whether such encumbrances in favor of
Support Provider or Indenture Trustee presently exist or are hereafter created
or attach. Without the prior written consent of Indenture Trustee, Support
Provider shall not (i) exercise or enforce any creditor’s right it may have
against Issuers, or (ii) foreclose, repossess, sequester or otherwise take steps
or institute any action or proceedings (judicial or otherwise, including without
limitation the commencement of, or joinder in, any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any liens,
mortgages, deeds of trust, security interests, collateral rights, judgments or
other encumbrances on assets of Issuers held by Support Provider.

 

 11 

 

 

ARTICLE V.

MISCELLANEOUS

 

5.1.          Waiver. No failure to exercise, and no delay in exercising, on the
part of Indenture Trustee, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right. The rights of
Indenture Trustee hereunder shall be in addition to all other rights provided by
law. No modification or waiver of any provision of this Guaranty, nor consent to
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.

 

5.2.          Notices. Any notice, demand, statement, request or consent made
hereunder shall be in writing, addressed to the address, as set forth below, of
the party to whom such notice is to be given, or to such other address as
Support Provider or Indenture Trustee, as the case may be, shall designate in
writing, and shall be deemed to be received by the addressee on (i) the day such
notice is personally delivered to such addressee, (ii) the third (3rd) day
following the day such notice is deposited with the United States postal service
first class certified mail, return receipt requested, or (iii) the day following
the day on which such notice is delivered to a nationally recognized overnight
courier delivery service.

 

If to Indenture Trustee:

Citibank, N.A.

388 Greenwich Street, 14th Floor

New York, New York 10013

Attention: Agency & Trust - AFIN 2019-1

    If to Support Provider:

American Finance Operating Partnership, L.P.

405 Park Avenue

3rd Floor

New York, New York 10022 

 

 12 

 

 

5.3.        GOVERNING LAW.

 

(a)          THIS GUARANTY WAS NEGOTIATED IN THE STATE OF NEW YORK AND THE
PROCEEDS OF THE NOTE WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF
SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF THIS GUARANTY AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, SUPPORT PROVIDER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS GUARANTY, AND THIS GUARANTY SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)          ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST SUPPORT PROVIDER
ARISING OUT OF OR RELATING TO THIS GUARANTY SHALL BE INSTITUTED IN ANY FEDERAL
OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND SUPPORT PROVIDER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND SUPPORT PROVIDER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING.

 

5.4.        Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

 

5.5.        Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party or an authorized representative of the party
against whom such amendment is sought to be enforced.

 

 13 

 

 

5.6.          Parties Bound; Assignment; Joint and Several. This Guaranty shall
be binding upon and inure to the benefit of Indenture Trustee and its
successors, assigns and legal representatives; provided, however, that Support
Provider may not, without the prior written consent of Indenture Trustee, assign
any of its rights, powers, duties or obligations hereunder. If Support Provider
consists of more than one person or party, the obligations and liabilities of
each such person or party shall be joint and several.

 

5.7.          Headings. Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Guaranty.

 

5.8.          Recitals. The recital and introductory paragraphs hereof are a
part hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.

 

5.9.          Counterparts. To facilitate execution, this Guaranty may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

5.10.        Rights and Remedies. If Support Provider becomes liable for any
indebtedness owing by Issuers to Indenture Trustee, by endorsement or otherwise,
other than under this Guaranty, such liability shall not be in any manner
impaired or affected hereby and the rights of Indenture Trustee hereunder shall
be cumulative of any and all other rights that Indenture Trustee may ever have
against Support Provider. The exercise by Indenture Trustee of any right or
remedy hereunder or under any other instrument, or at law or in equity, shall
not preclude the concurrent or subsequent exercise of any other right or remedy.

 

5.11.        ENTIRETY. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
SUPPORT PROVIDER AND INDENTURE TRUSTEE WITH RESPECT TO SUPPORT PROVIDER’S
GUARANTY OF THE GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY
SUPPORT PROVIDER AND INDENTURE TRUSTEE AS A FINAL AND COMPLETE EXPRESSION OF THE
TERMS OF THIS GUARANTY, AND NO COURSE OF DEALING BETWEEN SUPPORT PROVIDER AND
INDENTURE TRUSTEE, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER
EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT
OR MODIFY ANY TERM OF THIS GUARANTY. THERE ARE NO ORAL AGREEMENTS BETWEEN
SUPPORT PROVIDER AND INDENTURE TRUSTEE.

 

 14 

 

 

5.12.        WAIVER OF RIGHT TO TRIAL BY JURY. EACH OF SUPPORT PROVIDER AND
INDENTURE TRUSTEE HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
GUARANTY, THE NOTE, THE DEED OF TRUST, OR THE OTHER TRANSACTION DOCUMENTS, OR
ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH OF
SUPPORT PROVIDER AND INDENTURE TRUSTEE, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. EACH OF SUPPORT PROVIDER AND INDENTURE TRUSTEE IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER PARTY.

 

5.13.        Cooperation. At the request of the Noteholders and to the extent
not already required to be provided by Support Provider under the Transaction
Documents, Support Provider shall reasonably cooperate with Indenture Trustee,
at Support Provider’s expense, in connection with satisfying reasonable
requirements of Indenture Trustee or the Rating Agencies in connection with the
transactions contemplated under the Transaction Documents (collectively, the
“Securitization”) by providing such financial and other information with respect
to Support Provider as may be reasonably requested by the holder of the Notes or
the Rating Agencies or as may be necessary or appropriate in connection with the
Securitization. Indenture Trustee shall be permitted to share all such
information with the investment banking firms, Rating Agencies, accounting
firms, law firms and other third-party advisory firms involved with the Debt and
the Transaction Documents or the Securitization. It is understood that the
information provided by Support Provider to Indenture Trustee may ultimately be
incorporated into the offering documents for the Securitization and thus various
investors may also see some or all of the information. Indenture Trustee and all
of the aforesaid third-party advisors and professional firms shall be entitled
to rely on the information supplied by, or on behalf of, Support Provider in the
form as provided by Support Provider. Indenture Trustee may publicize the
existence of the Debt in connection with its marketing for the Securitization or
otherwise as part of its business development.

 

[NO FURTHER TEXT ON THIS PAGE] 

 

 15 

 

 

EXECUTED as of the day and year first above written.

 

  American Finance Operating Partnership,
L.P., as Support Provider           By: American Finance Trust, Inc., a Maryland
Corporation, its general partner             By:

/s/ Michael R. Anderson

    Name: Michael R. Anderson     Title: Authorized Signatory

 

 

 